DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 26 August 2022.
Claims 1-20 are pending. Claims 1, 9, and 18 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Verlaan et al. (US 2013/0117657, published 9 May 2013, hereafter Verlaan) and further in view of Khader et al. (US 2011/0022603, 27 January 2011, hereafter Khader) and further in view of Dellingat et al. (US 2015/0066695, published 5 March 2015, hereafter Dellingat) and further in view of Kritt et al. (US 2010/0077317, published 25 March 2010, hereafter Kritt).
As per independent claim 1, Verlaan discloses a system for content management, the system comprising:
at least one processor (Figure 6, item 21)
storage storing a data model representing content (Figure 6, item 22)
at least one memory comprising computer program code (Figure 6, item 22), the at least one memory and the computer program code configured to, with the at least one processor, cause the at least one processor to:
	receive a user input requesting access to a template (paragraphs 0016 and 0018: Here, a template authoring tool requests a page template for editing)
	display the template having a layout defined by a set of rules (page 18: Here, the page layout template defines the layout of a page)
	receive user inputs corresponding to the template at a graphical user interface, the user inputs changing content in the template, the template generated from the master template (paragraph 0020:Here, the master and layout templates are converted within the Content Management System to enable dynamic CMS functions)
	dynamically build a plurality of webpages defined by the templates with the allowable modifications, wherein a URL is associated separately from the plurality of webpages, the URL tracked as a separate entity (paragraph 0033: Here, a CMS tracks and manages pages. The CMS template is dynamically combined with content responsive to a URL/page request)
Verlaan fails to specifically disclose wherein allowable modifications to the template are defined by a master template. However, Khader, which is analogous to the claimed invention because it is directed toward specifying constraints within a master template, discloses wherein allowable modifications to the template are defined by a master template (paragraphs 0042 and 0063). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Khader with Verlaan, with a reasonable expectation of success, as it would have allowed for constraining editing operations within a template. This would have provided for maintaining consistent items across all templates, such as headers, footers, and company logos. This would have insured consistency between pages of a website.
Verlaan fails to specifically disclose creating one or more webpages and assigning a separate URL to each of the plurality of webpages. However, Dellingat, which is analogous to the claimed invention because it is directed toward generating pages for each different regions, discloses creating one or more webpages and assigning a separate URL to each of the plurality of webpages (paragraphs 0039-0041). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Dellingat with Verlaan, with a reasonable expectation of success, as it would have enabled a user to track usage of their webpages across different regions. This would have provided a user with better means for tracking engagement of pages.
Verlaan fails to specifically disclose receiving, at a graphical user interface, user inputs corresponding to the template having one or more allowable modifications as defined by the set of rules, the user inputs changing content in the template, wherein the one or more allowable modifications to the template, determine that a page fragment of a plurality of page fragments referenced in the template has not been locked, and override, in the template, the page fragment referenced in the template. However, Kritt, which is analogous to the claimed invention because it is directed toward controlling modifications to a template, discloses receiving, at a graphical user interface, user inputs corresponding to the template having one or more allowable modifications as defined by the set of rules, the user inputs changing content in the template, wherein the one or more allowable modifications to the template (Figure 3), determine that a page fragment of a plurality of page fragments referenced in the template has not been locked (Figures 3 and 7; paragraph 0042), and override, in the template, the page fragment referenced in the template (Figures 3 and 7; paragraph 0042). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kritt with Verlaan, with a reasonable expectation of success, as it would have allowed for controlling user’s edits to a template via a locking mechanism. This would have enabled for locking of template sections from edits, while allowing other sections to receive edits.
As per dependent claim 2, Verlaan, Khader, Dellingat, and Kritt disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Verlaan discloses wherein the master template comprises fixed elements defining template portions that are references to page fragments (paragraph 0017), wherein one or more of the page fragments are modifiable, and further comprising one or more user defined modules (paragraphs 0018 and 0021: Here, content within the generalized regions are filled with snippets and defined by layout templates).
As per dependent claim 3, Verlaan, Khader, Dellingat, and Kritt disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Verlaan discloses wherein the content comprises at least one of pages, sharable fragments, assets, custom types, and locale fallback (paragraph 0030: Here, a snippet is a sharable fragment that can be incorporated into multiple templates/pages).
As per dependent claim 4, Verlaan, Khader, Dellingat, and Kritt disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Verlaan discloses wherein the master template is configured to define a page instance, a page fragment representing a portion of the page instance that can be linked to, and the page fragment linked to the master template and included in the template (paragraphs 0020 and 0033).
As per dependent claim 5, Verlaan, Khader, Dellingat, and Kritt disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Verlaan discloses the plurality of webpages are defined by page instances that link to a portion of the content (paragraph 0033). Verlaan fails to specifically disclose wherein the master template defines limitations on modifications to the template, the limitations being adjustable.
However, Khader discloses wherein the master template defines limitations on modifications to the template, the limitations being adjustable (paragraphs 0042 and 0063). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Khader with Verlaan, with a reasonable expectation of success, as it would have allowed for constraining editing operations within a template. This would have provided for maintaining consistent items across all templates, such as headers, footers, and company logos. This would have insured consistency between pages of a website.
As per dependent claim 6, Verlaan, Khader, Dellingat, and Kritt disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Verlaan discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the at least one processor to dynamically build the plurality of webpages without use of specialized code (paragraph 0033).
As per dependent claim 7, Verlaan, Khader, Dellingat, and Kritt disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Verlaan discloses wherein the data model is configured to allow interchangeable page layouts including a sharing of assets, modules, and partial pages (paragraphs 0020 and 0033).
Verlaan fails to specifically disclose page elements having a life cycle independent of the page. However, the examiner takes official notice that applying life cycles to page elements was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Verlaan, with a reasonable expectation of success, as it would have enabled for maintaining fresh contents within a page. This would have provided a better experience for an end user as only fresh contents would be provided within the page.
As per dependent claim 8, Verlaan, Khader, Dellingat, and Kritt disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Khader discloses wherein the allowable modification to the template are defined by a master template using the data model that includes selectable rules, wherein the selectable rules are selected from a set of compatible layouts (paragraphs 0042 and 0063). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Khader with Verlaan, with a reasonable expectation of success, as it would have allowed for constraining editing operations within a template. This would have provided for maintaining consistent items across all templates, such as headers, footers, and company logos. This would have insured consistency between pages of a website.
As per independent claim 9, Verlaan discloses a computerized method for generating content, the computerized method comprising:
defining a master template using a data model (paragraph 0017)
receiving user inputs used to generate a template from the master template (paragraph 0017), wherein:
	a page instance is generated from the template (paragraph 0020)
	a page fragment generated from the template (paragraph 0020)
	wherein the data model is configured to allow building of the template using a plurality of modules including displaying only a set of the plurality of modules that are modifiable by the template (paragraphs 0019-0022)
	generating a displayable page based on the template (paragraph 0020)
Verlaan fails to specifically disclose wherein allowable modifications to the template are defined by a master template. However, Khader, which is analogous to the claimed invention because it is directed toward specifying constraints within a master template, discloses wherein allowable modifications to the template are defined by a master template (paragraphs 0042 and 0063). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Khader with Verlaan, with a reasonable expectation of success, as it would have allowed for constraining editing operations within a template. This would have provided for maintaining consistent items across all templates, such as headers, footers, and company logos. This would have insured consistency between pages of a website.
Verlaan fails to specifically disclose creating one or more webpages and assigning a separate URL to each of the plurality of webpages. However, Dellingat, which is analogous to the claimed invention because it is directed toward generating pages for each different regions, discloses creating one or more webpages and assigning a separate URL to each of the plurality of webpages (paragraphs 0039-0041). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Dellingat with Verlaan, with a reasonable expectation of success, as it would have enabled a user to track usage of their webpages across different regions. This would have provided a user with better means for tracking engagement of pages.
Verlaan fails to specifically disclose receiving, at a graphical user interface, user inputs corresponding to the template having one or more allowable modifications as defined by the set of rules, the user inputs changing content in the template, wherein the one or more allowable modifications to the template, determine that a page fragment of a plurality of page fragments referenced in the template has not been locked, and override, in the template, the page fragment referenced in the template. However, Kritt, which is analogous to the claimed invention because it is directed toward controlling modifications to a template, discloses receiving, at a graphical user interface, user inputs corresponding to the template having one or more allowable modifications as defined by the set of rules, the user inputs changing content in the template, wherein the one or more allowable modifications to the template (Figure 3), determine that a page fragment of a plurality of page fragments referenced in the template has not been locked (Figures 3 and 7; paragraph 0042), and override, in the template, the page fragment referenced in the template (Figures 3 and 7; paragraph 0042). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kritt with Verlaan, with a reasonable expectation of success, as it would have allowed for controlling user’s edits to a template via a locking mechanism. This would have enabled for locking of template sections from edits, while allowing other sections to receive edits.
	As per claim 10, Verlaan, Khader, Dellingat, and Kritt disclose the limitations similar to those in claim 9, and the same rejection is incorporated herein. Verlaan discloses swapping a template for the displayable page, including automatically identifying changes to the template (paragraph 0020).
	As per dependent claim 11, Verlaan, Khader, Dellingat, and Kritt disclose the limitations similar to those in claim 9, and the same rejection is incorporated herein. Verlaan discloses displaying one or more of the displayable webpages defined by the template (paragraphs 0003 and 0033).
	With respect to claim 13, the applicant discloses the limitations substantially similar to those in claim 4. Claim 13 is similarly rejected.
	With respect to claim 14, the applicant discloses the limitations substantially similar to those in claim 5. Claim 14 is similarly rejected.
	With respect to claim 15, the applicant discloses the limitations substantially similar to those in claim 6. Claim 15 is similarly rejected.
	With respect to claim 16, the applicant discloses the limitations substantially similar to those in claim 7. Claim 16 is similarly rejected.
	With respect to claim 18, the applicant discloses the limitations substantially similar to those in claim 1. Claim 18 is similarly rejected.
	With respect to claim 19, the applicant discloses the limitations substantially similar to those in claim 5. Claim 19 is similarly rejected.
	With respect to claim 20, the applicant discloses the limitations substantially similar to those in claim 8. Claim 20 is similarly rejected.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Verlaan, Khader, Dellingat, and Kritt and further in view of Cole et al. (US 2020/0012623, filed 3 December 2018, hereafter Cole).
	With respect to claim 12, the applicant discloses the limitations substantially similar to those in claim 2. Verlaan fails to specifically disclose wherein the data model is configured to allow building of the template using a plurality of user defined modules. However, Cole, which is analogous to the claimed invention because it is directed toward customizing templates, discloses wherein the data model is configured to allow building of the template using a plurality of user defined modules (paragraphs 0052-0054). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Cole with Verlaan, with a reasonable expectation of success, as it would have enabled a user to create custom modules. This would have provided the advantage of allowing a user to expand capabilities to meet user needs.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Verlaan, Khader, Dellingat, and Kritt and further in view of Carek et al. (US 2005/0203718, published 15 September 2005, hereafter Carek).
	With respect to claim 17, Verlaan, Khader, Dellingat, and Kritt disclose the limitations substantially similar to those in claim 9, and the same rejection is incorporated herein. Verlaan fails to specifically disclose wherein the page fragment is added to the master template, the method further comprising locking the page fragment such that any page instance created with the master template gets the page fragment automatically.
	However, Carek, which is analogous to the claimed invention because it is directed toward locking newly added portions of a template, discloses wherein the page fragment is added to the template, the method further comprising locking the page fragment such that any page instance create with the template gets the page fragment automatically (paragraph 0364: Here, newly added contents are locked when the content is flagged as a new object. Any page created from the template would then include the locked portion of the template within the page). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Carek with Verlaan, with a reasonable expectation of success, as it would have enabled a user to maintain newly added contents within a page. This would have prevented another user from removing newly added contents.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Verlaan, Khader, Dellingat, and Kritt.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144